Exhibit 10.2


NOTICE OF AWARD OF
STOCK-SETTLED PERFORMANCE SHARE UNITS
(WITH DIVIDEND EQUIVALENTS)



--------------------------------------------------------------------------------



Pursuant to the Synchrony Financial 2014 Long-Term Incentive Plan (the “Plan”),
you have been granted this Performance Share Unit (“PSU”) award (this “Award”)
with respect to shares of common stock (“Shares”) of Synchrony Financial
(“Synchrony”), subject to the terms and conditions set forth in (A) the Plan,
(B) this Notice (including Appendix I hereto), (C) the attached “Performance
Share Unit Terms and Conditions” (the “Terms and Conditions”), and (D) the
information available on the website (the “Administrator Website”) maintained by
the administrator of the Plan for these purposes.
The Administrator Website identifies, among other things, (i) the target number
of Shares subject to this Award, (ii) the grant date of this Award, and (iii)
the performance period of the Award. As described in more detail in the Terms
and Conditions, the PSUs will be settled in Shares and will include dividend
equivalents.
The Terms and Conditions describe additional vesting conditions applicable to
your Award and other important information relating to your Award.

--------------------------------------------------------------------------------

You must log into your account on the Administrator Website prior to the end of
the applicable performance period to view additional information about your
Award and to accept your Award. If you do not accept your Award prior to the end
of the performance period (or prior to the date your employment terminates for
any reason, if earlier), your Award will be forfeited. Although Synchrony has
completed the steps necessary to grant you this Award, you cannot receive any
Shares or payments under the Award unless you accept the Award before the
deadline.
By your acceptance of this Award, you acknowledge and agree that this Award is
governed by the Terms and Conditions attached hereto and the Plan, which is
available on the Administrator Website. You acknowledge that you have read and
understand these documents as they apply to your Award.
Please be sure to log into your account and accept your Award to avoid the risk
that your Award will be forfeited for non-acceptance.
SYNCHRONY FINANCIAL









--------------------------------------------------------------------------------





APPENDIX I
[START DATE]-[END DATE] Award
1.Performance Share Units. Pursuant to the Award and subject to the Notice, the
Terms and Conditions and the Plan, you have been granted Performance Share Units
(“PSUs”), which represent a contingent right to receive Shares. The Award shall
vest based on the achievement of the performance-based vesting conditions set
forth in Section 2 of this Appendix I (the “Performance Criteria”) during the
performance period ending on the applicable date set forth on the Administrator
Website (the “Performance Period”), except as otherwise provided in the Terms
and Conditions. The Administrator Website will also set forth your target
opportunity in Shares (the “Target Award”); however, depending on performance
and continued employment, the actual number of Shares you receive under the
Award may be smaller or larger than the Target Award. Attainment of the
Performance Criteria shall be determined and certified by the Committee in
writing prior to the settlement of the Award.
2.Performance Criteria. Fifty percent (50%) of the Award shall be based on
Cumulative Annual Diluted EPS (as defined below) and fifty percent (50%) of the
Award shall be based on Average Return on Equity (as defined below) in
accordance with this Section 2.
a.    Cumulative Annual Diluted EPS. The target number of Shares subject to the
Award with respect to the Cumulative Annual Diluted EPS Performance Criteria
shall be fifty percent (50%) of the Target Award (the “Diluted EPS Target”). The
percentage of the Diluted EPS Target that shall pay out based on Cumulative
Annual Diluted EPS during the Performance Period will be determined in
accordance with the following schedule:
 
Cumulative Annual Diluted EPS
Vested Percentage of the Diluted EPS Target
Below Threshold
Below $X.XX
0%
Threshold
$ X.XX
50%
Target
$ X.XX
100%
Maximum
$ X.XX and above
150%



b.    Average Return on Equity. The target number of Shares subject to the Award
with respect to the Average Return on Equity Performance Criteria shall be fifty
percent (50%) of the Target Award (the “ROE Target”). The percentage of the ROE
Target that shall pay out based on Average Return on Equity during the
Performance Period will be determined in accordance with the following schedule:









--------------------------------------------------------------------------------

 


 
Average Return on Equity
Vested Percentage of ROE Target
Below Threshold
Below X.X%
0%
Threshold
X.X %
50%
Target
X.X %
100%
Maximum
X.X % and above
150%



The total number of Shares that you are eligible to receive pursuant to this
Award shall be the sum of the Shares that vest based on the achievement of each
of the Cumulative Annual Diluted EPS and the Average Return on Equity
Performance Criteria.
3.Performance Between Specified Levels. The vesting percentage of the Target
Award shall be determined using straight-line interpolation between performance
levels, as determined by the Committee. You will not be entitled to receive any
Shares under the Award for performance below the threshold performance levels.
In no event shall you receive a number of Shares that is greater than 150% of
your Target Award based on the achievement of the Performance Criteria (except
as otherwise provided in the Terms and Conditions with respect to dividend
equivalents).
4.Adjustments. The achievement of the Performance Criteria shall be adjusted to
omit the effect of (a) any restructurings, discontinued operations and
extraordinary items, each as determined in accordance with GAAP, and (b) any
events and transactions that are extraordinary or unusual in nature or
infrequent in occurrence that are outside of the control of Synchrony, as
determined by the Board.
5.Definitions.
a.
“Average Return on Equity” means the sum of the Return on Equity with respect to
each year in the Performance Period, divided by three.

b.
“Cumulative Annual Diluted EPS” means the sum of Synchrony’s Diluted EPS with
respect to each year in the Performance Period.

c.
“Diluted EPS” means Synchrony’s net earnings per diluted share as determined by
the Board and reported by Synchrony during the Performance Period.

“Return on Equity” means Synchrony’s net income divided by Synchrony shareholder
equity, as determined by the Board with respect to the Performance Period.




--------------------------------------------------------------------------------


 


SYNCHRONY FINANCIAL
2014 LONG-TERM INCENTIVE PLAN


PERFORMANCE SHARE UNIT

TERMS AND CONDITIONS


--------------------------------------------------------------------------------





1.Award of PSUs. Pursuant to the Synchrony Financial 2014 Long-Term Incentive
Plan (the “Plan”), Synchrony Financial (“Synchrony”) has granted a Performance
Share Unit (“PSU”) award (the “Award”) to the employee with respect to shares of
common stock (“Shares”) of Synchrony, subject to the terms and conditions set
forth herein (the “Terms and Conditions”), in the Plan and in the Notice
(including Appendix I thereto).
2.    Definitions and Coordination with the Plan. Capitalized terms used but not
defined herein shall have the meanings assigned to them in Exhibit A hereto or,
if not so assigned in Exhibit A, the meanings assigned in the Plan. In the event
of any inconsistency between the Plan and the Terms and Conditions, the terms in
the Plan shall control unless the Terms and Conditions specifically provide
otherwise. References herein to employment with Synchrony shall include
employment with any Affiliate of Synchrony.
3.    Information on the Administrator Website. The following information
applicable to the Award is set forth on the employee’s account on the website
maintained by the administrator of the Plan (the “Administrator”) in connection
with the Plan:
(a)    The target number of Shares subject to the Award;
(b)    The date on which the Award is granted to the employee (the “Grant
Date”); and
(c)    The last date of the period during which the applicable “Performance
Criteria” (as defined below) will be measured (the “Performance Period”).
As noted below, the Award is subject to vesting based on the achievement of
performance-based vesting conditions (“Performance Criteria”). The Performance
Criteria are set forth on Appendix I of the Notice.
4.    Vesting.
(a)General. Subject to the Terms and Conditions, and except as otherwise set
forth below in this Section 4, the Award will vest based on the achievement of
the Performance


1
Performance Share Unit
Terms and Conditions



--------------------------------------------------------------------------------

 


Criteria during the Performance Period, provided that the employee has remained
continuously employed by Synchrony through the end of the Performance Period.
(b)Effect of Termination of Employment. If the employee’s employment with
Synchrony ends for any reason before the end of the Performance Period, the
employee shall immediately forfeit the Award (and, as a result, shall forfeit
all Shares and cash that may otherwise have been delivered or paid pursuant to
the Award), subject to the following:
(A)Involuntary Termination.
(B)
If the employee’s employment is terminated by Synchrony without Cause on or
after the first (1st) anniversary of the Grant Date, and the employee has less
than twenty (20) Years of Continuous Service as of such termination, then the
employee will be eligible to vest in a prorated Award, which proration will be
determined by multiplying (I) a fraction, the numerator of which is the number
of full or partial months the employee was employed during the Performance
Period and the denominator of which is the number of full months in the
Performance Period, by (II) the number of Shares the employee would have been
entitled to receive based on actual performance during the entire Performance
Period.

(C)
If the employee’s employment is terminated by Synchrony without Cause on or
after the first (1st) anniversary of the Grant Date, and the employee has twenty
(20) or more Years of Continuous Service, the employee will continue to be
eligible to vest in the Award based on actual performance during the entire
Performance Period.

(D)Retirement. If the employee’s employment with Synchrony terminates (other
than for Cause) on or after the first (1st) anniversary of the Grant Date and
after the employee is eligible for Retirement, the employee will continue to be
eligible to vest in the Award based on actual performance during the entire
Performance Period.
(E)Disability or Death. If the employee’s employment with Synchrony terminates
due to Disability or death, the Performance Period shall end as of the date of
such termination of employment and the Performance Criteria shall be deemed
satisfied at the target level. The amount payable (or Shares deliverable)
pursuant to


2
Performance Share Unit
Terms and Conditions



--------------------------------------------------------------------------------

 


the Award shall not be adjusted for any delay caused by time needed to validate
the employee’s status as Disabled or dead, or to authenticate a beneficiary.
(F)Termination following Change in Control. If, in the event of a Change in
Control, Synchrony (or the successor to Synchrony) assumes the Award or replaces
the Award with an award of substantially equivalent value, as determined by the
Committee, and during the thirty (30) month period after such Change in Control,
the employee’s employment is terminated by Synchrony (or the successor to
Synchrony) without Cause or the employee terminates his or her employment for
Good Reason, the Performance Period shall end immediately upon such termination
of employment and the Performance Criteria shall be deemed satisfied at the
target level of performance.
(c)Change in Control. If, in the event of a Change in Control, Synchrony (or a
successor to Synchrony) fails to assume or replace the Award with an award of
substantially equivalent value, as determined by the Committee, the Performance
Period shall end immediately prior to such Change in Control and the Performance
Criteria shall be deemed satisfied at the target level of performance. The
Shares underlying the PSUs that vest pursuant to this Section shall be treated
in the same manner as other Shares in the Change in Control.
(d)Waiver and Release. The right of an employee or his or her estate to vest in
any portion of the Award or to receive any payment pursuant thereto in any
circumstance other than in connection with his or her continuous employment
through the end of the Performance Period shall be subject to the employee or
his or her estate timely executing within forty-five (45) days following the
employee’s termination of employment a waiver and release in a form provided by
Synchrony (the “Release”), and not revoking such release.
5.    Settlement of PSUs. Synchrony will issue to the employee a number of
Shares based on the satisfaction of the Performance Criteria (or as otherwise
set forth in Section 4), less the number of Shares needed to satisfy required
tax withholding. Except as otherwise provided in Section 4 or 14, such Shares
shall be delivered less than seventy-five (75) days after the end of the
Performance Period (including any early end of a Performance Period contemplated
by Section 4). Shares may be issued in the form of a stock certificate or a
notification to the employee that the Shares are held in a book-entry account on
the employee’s behalf. The employee shall have no rights as a shareholder of
Synchrony unless and until a certificate for the Shares has been issued to the
employee or the employee has been notified that the Shares are held in a
book-entry account on the employee’s behalf. Synchrony shall, within
seventy-five (75) days after the end of the Performance Period, make a cash
payment to the employee for any fractional Shares to which the


3
Performance Share Unit
Terms and Conditions



--------------------------------------------------------------------------------

 


employee is entitled, based on the Fair Market Value of a Share on the day that
Shares for settlement are delivered pursuant to this Section.
6.    Restrictive Covenants.
(a)Non-Competition. The employee will not, while the employee is employed by
Synchrony, or during the eighteen (18) month period following a termination of
the employee’s employment with Synchrony:
a.directly or indirectly enter into an employment or contractual relationship to
provide services similar to those the employee provided for Synchrony to any
business or entity that is the same as, substantially similar to or competitive
with Synchrony’s Business. For the purposes of this Section, “Synchrony’s
Business” means the United States consumer credit industry;
b.promote or assist, financially or otherwise, any firm, corporation or other
entity engaged in any business which competes with Synchrony’s Business; or
c.directly or indirectly solicit or endeavor to solicit or gain the business of,
canvas or interfere with the relationship of Synchrony or its Affiliates with
any person that:
(A)    is a customer of Synchrony or its Affiliates while the employee is
employed by Synchrony or on the date that the employee ceases to be an employee
of Synchrony;
(B)    was a customer of Synchrony or its Affiliates at any time within twelve
(12) months prior to the date the employee ceases to be employed by Synchrony;
or
(C)    has been pursued as a prospective customer by or on behalf of Synchrony
or its Affiliates at any time within twelve (12) months prior to the date the
employee ceases to be employed by Synchrony and in respect of whom Synchrony and
its Affiliates have not determined to cease all such pursuit;
in each case with respect to Sections 6(a)(iii)(A) – (C), provided that the
employee either had contact with such customer or prospective customer at any
time during the twenty-four (24) month period prior to the effective termination
date of the employee’s employment with Synchrony or had


4
Performance Share Unit
Terms and Conditions



--------------------------------------------------------------------------------

 


obtained Confidential Information concerning such customer or prospective
customer.
d.Nothing herein shall prohibit the employee from being a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded, so long as the employee has no active participation in the
business of such corporation. Notwithstanding the foregoing, this Section 6(a)
will not apply to the employee if he or she provides services primarily in the
state of California. In addition, to the extent that any provision of this
Section 6(a) is not enforceable, such provision shall be deemed modified or
limited so that, as modified or limited, such provision may be enforced to the
fullest extent possible. If one or more of the provisions of this Terms and
Conditions is invalidated for any reason by a tribunal of competent jurisdiction
(after any appropriate modification or limitation pursuant to the foregoing
sentence), any provision so invalidated shall be deemed to be separable from the
other provisions hereof, and the remaining provisions hereof shall continue to
be valid and fully enforceable.
(b)Non-Solicitation. The employee will not, without the prior consent of
Synchrony, directly or indirectly, at any time, for whatever reason, either
individually, or in partnership, or jointly, or in conjunction with any person
as principal, agent, employee or shareholder (other than a holding of shares
listed on a United States stock exchange that does not exceed 5% of the
outstanding shares so listed) or in any other manner whatsoever on the
employee’s own behalf or on behalf of any third party:
b.induce or endeavor to induce any other employee of Synchrony to leave his or
her employment with Synchrony; or
c.employ or attempt to employ or assist any person to employ any employee of
Synchrony.
(c)Non-Disclosure. The employee specifically acknowledges that any Confidential
Information of Synchrony or its suppliers, customers or clients, whether reduced
to writing, maintained on any form of electronic media or maintained in the
employee’s mind or memory, and whether compiled by the employee or Synchrony,
derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use; that reasonable efforts have been made by Synchrony to
maintain the secrecy of such information; that such information is the sole
property of Synchrony or its suppliers, customers or clients; and that any
retention, use or disclosure of such information by the employee during his or
her employment (except in the course of performing his or her duties and
obligations of employment with Synchrony) or after termination thereof, shall
constitute a misappropriation of the trade secrets of Synchrony or its
suppliers,


5
Performance Share Unit
Terms and Conditions



--------------------------------------------------------------------------------

 


customers or clients. This Section 6(c) and all other provisions of this Award
shall not be applied to limit or interfere with any employee’s right, without
notice to or authorization of the Company, to communicate and cooperate in good
faith with a Government Agency for the purpose of (i) reporting a possible
violation of any U.S. federal, state, or local law or regulation, (ii)
participating in any investigation or proceeding that may be conducted or
managed by any Government Agency, including by providing documents or other
information, or (iii) filing a charge or complaint with a Government Agency. For
purposes of this Award, “Government Agency” means the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the U.S. Securities and Exchange Commission,
the Financial Industry Regulatory Authority, or any other self-regulatory
organization or any other federal, state or local governmental agency or
commission. Additionally, no employee will be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (a) in confidence to a federal, state, or local government
official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, (b) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal; or
(c) in court proceedings if the employee files a lawsuit for retaliation by an
employer for reporting a suspected violation of law, or to the employee’s
attorney in such lawsuit, provided that the employee must file any document
containing the trade secret under seal, and the employee may not disclose the
trade secret, except pursuant to court order. However, employees are not
authorized to make any disclosures as to which the Company may assert
protections from disclosure under the attorney-client privilege or the attorney
work product doctrine without prior written consent of the Company’s General
Counsel or another authorized officer designated by the Company.


(d)Relief. Any breach of the provisions in this Section by the employee will
result in material and irreparable harm to Synchrony and its Affiliates although
it may be difficult for Synchrony or its Affiliates to establish the monetary
value flowing from such harm. The employee therefore agrees that Synchrony and
its Affiliates, in addition to being entitled to the monetary damages that flow
from the breach, will be entitled to injunctive relief in a court of appropriate
jurisdiction in the event of any breach or threatened breach by the employee of
any of the provisions of this Section. In addition, Synchrony and its Affiliates
will be relieved of any further obligations to make any payments to the employee
or provide the employee with any benefits, except those that are required by
law, in the event of a breach by the employee of any of the provisions of this
Section. Any rights of the employee to receive any Shares or cash payment in
respect of the PSUs shall be forfeited effective as of the date the employee
enters into an activity resulting in a breach of the provisions in this Section,
and the employee will be required to repay Synchrony an amount (in Shares or
cash) received in respect of PSUs by or on behalf of the employee during the
period beginning one-hundred eighty (180) days prior to the earlier of


6
Performance Share Unit
Terms and Conditions



--------------------------------------------------------------------------------

 


(i) the employee’s termination of employment and (ii) the date the employee
engages in such activity, or at any time after such date.
(e)Confirmation. The employee confirms that all restrictions in this Section are
separate and distinct and reasonable, and the employee waives all defenses to
the strict enforcement thereof. The employee also acknowledges that:
a.the reputation of Synchrony and its Affiliates in the financial services
industry and its relationship with its customers and clients are a result of
hard work, diligence and perseverance on behalf of Synchrony and its Affiliates;
and
b.the nature of the business of Synchrony and its Affiliates is such that the
ongoing relationship between Synchrony and its Affiliates and its customers and
clients is material and has a significant effect on the ability of Synchrony and
its Affiliates to continue to obtain business from its customers and clients
with respect to both long-term and new projects.
(f)Informing Prospective Employers. The employee will inform any prospective
employers of the existence of these Terms and Conditions and of the employee’s
obligations under this Section.
7.    Alteration/Termination.  The Committee may waive any conditions or rights
under, amend any terms of, or amend, alter, suspend, discontinue or terminate,
the Award, prospectively or retroactively. No such amendment or alteration shall
be made which would impair the rights of the employee under the Award without
the employee’s consent; provided, however, that no such consent shall be
required with respect to any amendment or alteration if the Committee determines
in its sole discretion that such amendment or alteration either (a) is required
or advisable in order for Synchrony, the Plan or the Award to satisfy or conform
to any law or regulation or to meet the requirements of any accounting standard
or (b) is not reasonably likely to significantly diminish the benefits provided
under the Award.
8.    Adjustments. The number and type of Shares underlying any PSUs awarded to
the employee hereunder shall be subject to adjustment pursuant to Section 4(b)
of the Plan.
9.    No Right to Employment. Nothing in these Terms and Conditions constitutes
an employment contract or gives the employee the right to continue in the
employment of Synchrony, or affect any right that Synchrony may have to
terminate the employment of the employee.
10.    Dispute Resolution. The parties will settle any dispute, controversy or
claim arising out of or related to the Plan, the Award or the Terms and
Conditions in accordance with the terms of any then effective Synchrony
alternative dispute resolution program, to the extent such dispute, controversy
or claim is covered by such program.


7
Performance Share Unit
Terms and Conditions



--------------------------------------------------------------------------------

 


11.    Non-Assignability. Neither this Award nor the PSUs granted hereunder may
be assigned or transferred by the employee, except to the extent expressly
permitted by the Plan. Tax withholding with respect to any PSU that is
transferred or assigned shall be determined by Synchrony in accordance with
applicable law (which may require the employee to pay taxes with respect to a
transferred PSU). Any Shares issued under a PSU, once issued to the employee,
shall be freely transferable.
12.    Voting. The employee shall not have voting rights with respect to the
Shares underlying PSUs unless and until Shares are issued to the employee.
13.    Dividend Equivalents. The employee shall be eligible to receive
additional Shares under the Award in connection with any cash dividend declared
during the Performance Period. For each such cash dividend declared, the target
number of Shares then subject to this Award (after taking into account any prior
dividend equivalents) shall be increased by an amount equal to the quotient of
(a) the product of (i) the per Share amount of the cash dividend, multiplied by
(ii) the target number of Shares subject to the Award, divided by (b) the Fair
Market Value of a Share on the date the applicable dividend is paid to holders
of Shares.
14.    Withholding Taxes. All payments and delivery of Shares in respect of the
PSUs shall be subject to required tax or other withholding or garnishment
obligations, if any. Synchrony shall be authorized to withhold cash or Shares
(as applicable) from any payment due or transfer the amount of withholding taxes
due in respect of the Award or any payment or transfer under the Award or the
Plan to satisfy statutory withholding obligations for the payment of such taxes.
The employee shall pay to or reimburse Synchrony for any federal, state, local
or foreign taxes required to be withheld and paid over by it, at such time and
upon such terms and conditions as Synchrony may prescribe before Synchrony shall
be required to deliver any Shares.
15.    Personal Data. By accepting the Award, the employee voluntarily
acknowledges and consents to the collection, use, processing and transfer of
personal data as described in this paragraph. The employee is not obliged to
consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect the employee’s ability to
participate in the Plan. Synchrony, its Affiliates and/or the employee’s
employer hold certain personal information about the employee, including the
employee’s name, home address and telephone number, date of birth, social
security number or other employee or national identification number, salary,
nationality, job title, any Shares or directorships held in Synchrony, details
of all PSUs, any entitlement to cash payments (the value of which is based on
the value of shares) or any entitlement to shares of stock awarded, canceled,
purchased, vested, unvested or outstanding in the employee’s favor, for the
purpose of managing and administering the Plan (“Data”). Synchrony and/or its
Affiliates will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the employee’s participation in
the Plan, and


8
Performance Share Unit
Terms and Conditions



--------------------------------------------------------------------------------

 


Synchrony and/or any of its Affiliates may each further transfer Data to any
third parties assisting Synchrony in the implementation, administration and
management of the Plan. These recipients may be located throughout the world.
The employee authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the employee’s participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan. The employee may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting
Synchrony; however, withdrawing consent may affect the employee’s ability to
participate in the Plan.
16.    Section 409A. Amounts payable, and Shares deliverable, pursuant to PSUs
are intended to be exempt from Section 409A to the maximum extent possible
pursuant to a short-term deferral described in Treasury Regulation
§1.409A-1(b)(4), and the Plan and the Terms and Conditions shall be interpreted
and construed consistently with such intent. To the extent any amount payable,
or Shares deliverable, pursuant to this Award constitutes nonqualified deferred
compensation within the meaning of, and subject to, Section 409A, then, with
respect to such portion of this Award, (a) the Plan and this Terms and
Conditions are intended to comply with the requirements of Section 409A, and
shall be interpreted and construed consistently with such intent, (b) all
references in the Plan and this Terms and Conditions to the employee’s
termination of employment shall mean the employee’s Termination of Employment
within the meaning of Section 409A and Treasury regulations promulgated
thereunder, (c) any such payments or delivery of Shares which is conditioned
upon the employee’s execution of the Release and which is to be paid during a
designated period that begins in one taxable year and ends in a second taxable
year shall be paid in the second taxable year, and (d) notwithstanding anything
in the Plan or this Terms and Conditions to the contrary, any amount that is
payable upon the employee’s Termination of Employment that would be payable
prior to the six-month anniversary of such Termination of Employment shall, to
the extent necessary to comply with Section 409A, be delayed until the Six-Month
Pay Date. In such event, any portion of the PSUs settled in cash shall be
determined based on the closing price of a Share (or a share of stock of the
successor to Synchrony) as reported on the principal national stock exchange on
which the Shares (or the shares of stock of the successor to Synchrony) are then
traded on the last business day of the last calendar month that ends before the
Six-Month Pay Date; provided, however, that if it is not feasible to calculate
the closing price as of the last business day of such month, the amount of cash
shall be determined based on the last price available. In the event that the
Award or the Terms and Conditions would subject the employee to taxes under
Section 409A (“409A Penalties”), the Award and the Terms and Conditions shall
not be given effect to the extent it causes such 409A Penalties and the related
provisions of the Plan and/or the Terms and Conditions will be deemed modified,
or, if necessary, suspended in order to comply with the requirements of Section
409A, in each case without the consent of or notice to the employee; provided
that in no event shall Synchrony or any of its Affiliates be responsible for any
409A


9
Performance Share Unit
Terms and Conditions



--------------------------------------------------------------------------------

 


Penalties that arise in connection with any amounts payable under the Plan or
this Terms and Conditions.




10
Performance Share Unit
Terms and Conditions



--------------------------------------------------------------------------------






EXHIBIT A
DEFINITIONS
“Board”
“Board” shall mean the Board of directors of Synchrony.
“Break in Service”
“Break in Service” shall mean a period during which an individual who was
previously an employee of Synchrony is not such an employee, as determined by
the Committee.
“Cause”
“Cause” shall mean, as determined by the Committee in its sole discretion:
(a)
a material breach by the employee of his or her duties and responsibilities
(other than as a result of incapacity due to physical or mental illness) without
reasonable belief that such breach is in the best interests of Synchrony;

(b)
any act that would prohibit the employee from being employed by Synchrony and
its Affiliates (including, for the avoidance of doubt, Synchrony Bank) pursuant
to the Federal Deposit Insurance Act of 1950, as amended, or other applicable
law;

(c)
the commission of or conviction in connection with a felony or any act involving
fraud, embezzlement, theft, dishonesty or misrepresentation; or

(d)
any gross or willful misconduct, any violation of law or any violation of a
policy of Synchrony or any of its Affiliates by the employee that results in or
could result in loss to Synchrony or any of its Affiliates, or damage to the
business or reputation of Synchrony or any of its Affiliates, as determined by
the Committee.  

“Change in Control”
“Change in Control” means any of the following events which occurs after the
Grant Date, but only if such event constitutes a “change in control event” for
purposes of Treasury Regulation Section 1.409A-3(i)(5):
(a)
the acquisition by any individual, entity or group (a “Person”), including any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (i) the then outstanding shares of common stock of Synchrony (the
“Outstanding Common Stock”) or (ii) the



A-1



--------------------------------------------------------------------------------







combined voting power of the then outstanding securities of Synchrony entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from Synchrony (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from Synchrony), (B) any
acquisition by Synchrony, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by Synchrony or any corporation
controlled by Synchrony, or (D) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (c) of
this definition below; provided further, that for purposes of clause (B), if any
Person (other than Synchrony or any employee benefit plan (or related trust)
sponsored or maintained by Synchrony or any corporation controlled by Synchrony)
shall become the beneficial owner of 30% or more of the Outstanding Common Stock
or 30% or more of the Outstanding Voting Securities by reason of an acquisition
by Synchrony, and such Person shall, after such acquisition by Synchrony, become
the beneficial owner of any additional shares of the Outstanding Common Stock or
any additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control;
(b)
the cessation of individuals who, as of the Grant Date, constitute the Board
(the “Incumbent Board”) to constitute at least a majority of such Board;
provided that any individual who becomes a director of Synchrony subsequent to
the Grant Date whose election, or nomination for election by Synchrony’s
stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of Synchrony as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall not be deemed a member of the Incumbent Board;
or

(c)
the consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Synchrony (a “Corporate
Transaction”); excluding, however, a Corporate Transaction pursuant to which (i)
all or substantially all of the individuals or entities who are the beneficial
owners, respectively, of the Outstanding Common Stock and the Outstanding Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 50% of, respectively, the outstanding
shares of common stock, and the combined voting power of the outstanding
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns,
directly or indirectly, Synchrony or





A-2



--------------------------------------------------------------------------------







all or substantially all of Synchrony’s assets) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Common Stock and the Outstanding
Voting Securities, as the case may be, (ii) no Person (other than: Synchrony;
any employee benefit plan (or related trust) sponsored or maintained by
Synchrony or any corporation controlled by Synchrony; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 30% or
more of the Outstanding Common Stock or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 30% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors, and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction.
“Confidential Information”
“Confidential Information” shall mean information and data concerning Synchrony,
any Affiliates, the business of Synchrony and its Affiliates, the customers,
suppliers and clients of Synchrony and its Affiliates and all technical
information relating to such business, including, without limitation,
information related to know-how, trade secrets, processes, reports, manuals,
purchases, sales, customers, customer lists, confidential information, financial
and marketing data, business plans and the strategic direction of Synchrony and
its Affiliates.
It is understood that “Confidential Information” does not include any of the
following:
(a)
information that is or becomes generally available to the public through no act
or omission on the part of the employee. Information shall be deemed part of the
public domain solely to the extent that it is generally known to the public, is
found in any one public source or is readily ascertainable from a public domain
source or sources or from other publicly available information; or

(b)
information that the employee receives from a third party who is free to make
such disclosure without breach of any contractual or other legal obligation.

“Disability”  
“Disability” shall mean an incapacity, disability or other condition that
entitles the employee to long-term disability benefits under the long-term
disability benefit plan or arrangement applicable to Synchrony’s employees, as
determined by the administrator of such plan or arrangement. An individual shall
not be considered disabled unless the employee furnishes proof of the existence
thereof. Synchrony may require the existence or non-existence of a disability to
be determined by




A-3



--------------------------------------------------------------------------------







a physician whose selection is mutually agreed upon by the employee (or his or
her representatives) and Synchrony.
“Good Reason”
“Good Reason” shall mean, without the employee’s express written consent, the
occurrence of any of the following events after a Change in Control:
(a)
a material adverse change in the nature or scope of the employee’s authority,
powers, functions, duties or responsibilities;

(b)
a material reduction by Synchrony in the employee’s rate of annual base salary
or bonus opportunity; or

(c)
a change in the employee’s primary employment location to a location that is
more than 50 miles from the primary location of the employee’s employment.

Within thirty (30) days after the employee becomes aware of one or more actions
or inactions described in this Good Reason definition, the employee must deliver
written notice to Synchrony of the action(s) or inaction(s) (the “Good Reason
Notice”). Synchrony shall have thirty (30) days after the Good Reason Notice is
delivered to cure the particular action(s) or inaction(s). If Synchrony so
effects a cure, the Good Reason Notice will be deemed rescinded and of no
further force and effect.
“Notice”
The “Notice” means the Notice of Award of Stock-Settled Performance Share Units.
“Retirement”
The employee is eligible for “Retirement” if the employee has attained age sixty
(60) and has three (3) Years of Continuous Service.
“Section 409A”
Section 409A of the Internal Revenue Code of 1986, as amended.
“Six-Month Pay Date”
The “Six-Month Pay Date” is the earlier of (a) the first (1st) business day of
the seventh (7th) month that starts after the employee’s termination of
employment or (b) a date determined by Synchrony that is within ninety (90) days
after the employee’s death.
“Termination of Employment”




A-4



--------------------------------------------------------------------------------







“Termination of Employment” shall mean “separation from service” within the
meaning of Section 409A.
“Years of Continuous Service”
“Years of Continuous Service” means the number of years during which an
individual has been deemed to be an employee of Synchrony (which shall include
periods during which such individual was employed by General Electric Company
and its affiliates) according to its payroll or other systems of record, as
determined by the Committee, which shall include, in the event of a Break in
Service of less than three (3) consecutive years, such employee’s service to
Synchrony prior to such Break in Service.




A-5

